12. Integrated pollution prevention and control: industrial emissions, titanium dioxide industry, use of organic solvents, incineration of waste, large combustion plants (
Before the vote:
on behalf of the ALDE Group. - Mr President, if I understood you correctly, you are indicating that the presidency does wish to apply the recast procedure to the Krahmer report today and the Cashman report. In that case, my group requests that we delay the vote until tomorrow so that we can study the implications of this.
Mr President, as I said earlier, I am in favour of this proposal, although I would like to point out that if amendments had not been tabled that go somewhat beyond what was adopted on the basis of a general compromise within the Committee on the Environment, Public Health and Food Safety, this problem would not have arisen, since the compromise amendments were completely in keeping with the nature of this revision, namely a recast. If this had been the case, then we could have voted today, but we accept the deferral as it makes sense.
on behalf of the PPE-DE Group. -Mr President, it behoves Mr Watson, if he is making a suggestion that we should consider the recast implications, to explain to us now what the recast implications are. He might like to have a word with Mr Corbett before answering.
I am fairly relaxed about this, but it would be much more sensible, since we are teed up to vote on this and we are unlikely to change our opinion on the actual voting - plus, minus or abstention - in the light of the recast procedures, to vote now when we have the time rather than hurry and add this vote to the list tomorrow when we have a lot of other things to do. Therefore, I am opposed to moving it.
Mr President, I am very pleased that the President has finally given the floor to the rapporteur. I am also quite surprised!
At this time, we are still getting used to the recast rules. I would, however, like to draw attention to the fact that the application of these rules is no surprise, even just before a vote. We have already applied these rules consistently in committee and it is only logical for them to be applied consistently in plenary.
If we were to vote now, there would not be a single amendment and not a single compromise up for voting that have not been discussed. Everything is itemised on the voting list. For the same reason as Mr Sacconi, but with a different conclusion, I see absolutely no reason to postpone. We can vote now!
(Applause)
Mr President, as we have decided to vote, maybe you could indicate why so many amendments were ruled to be inadmissible. That is the problem, and that is the point originally raised in relation to the recast versions under review. We do not understand why some amendments are inadmissible. Could you clarify that as we proceed to the vote?
I know in general terms what the issue is about, but I regret that I am unable to inform you of the specifics. We are now, however, voting on amendments which have gone through committee, which are regarded as admissible, which are substantive and which may or may not represent the view of the House.
(IT) Mr President, I would just like to say that today's episode clearly shows that the recasting agreement does not work and that it will affect our powers as a sovereign authority. That is the problem with this procedure, as we are now demonstrating so well.
Mr President, I am sorry to prolong this discussion, but may I build on what was just said by my colleagues, Mrs Doyle and Mrs Frassoni? As one of the authors of several of the amendments, I was in contact with the President's office until 11.50 and could not obtain a clear 'yes' or 'no' as to whether the amendments we tabled - 136 to 139 - would be voted upon or not. It was unclear, and the last word was that the vote would probably be postponed. As Avril Doyle said, we simply cannot understand why these amendments are inadmissible. In the interests of clarity, we should have some more time and have clarification from the President's office.
I am advised that it has been ruled on and only certain amendments have been declared admissible, as is normal in any House. I think it might be helpful if a statement is made tomorrow by the President taking the vote so that there is clarification. But we must proceed to the vote now. I am sorry for those who are disappointed.
Before the vote on Amendment 88:
Mr President, on most of our voting lists, Amendments 88 and 89 are down as inadmissible and there is no indication as to how we should vote. Whilst you might well be wanting us to vote, we have a small problem with this, because we do not know what we are voting on and we do not know which way we should be voting.
May I suggest that some more thought be given to this new procedure we are using for recast, because there seems to be a lack of coordination and communication around the different political groups.
Mr President, ladies and gentlemen, I can help you out here and even point out to the President what he himself decided. We now have Amendments 106, 139, 88 and 89. The President has ruled Amendment 88 admissible. You all have a note to that effect in the voting list. If not, you will have to speak to those responsible within your group. I am sorry for that.
Mr President, some of the amendments you ruled inadmissible were also ruled inadmissible by the Chair of the Committee on the Environment, Public health and Food Safety under the recast procedures. This Parliament has no right to introduce legislation. Its chance of influence is in amending legislation put before us. It seems that, in the way we have interpreted the recast procedures, we have castrated ourselves. Could you inform the President that if this Parliament is to demonstrate its true virility, we need to review these?